Citation Nr: 0619868	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  99-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for psoriatic arthritis 
of the left thumb since August 26, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
November 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied a 
compensable rating for psoriatic arthritis of the left thumb.  
The veteran's claim is currently under the jurisdiction of 
the RO in Buffalo, New York.  

The Board remanded the claim in March 2001 and October 2005 
so that additional evidence could be developed, as well as to 
satisfy certain due process considerations.

As noted by the Board in October 2005, concerning entitlement 
to a compensable rating for psoriatic arthritis of the left 
thumb, a July 2004 rating decision recharacterized the 
veteran's service-connected psoriatic arthritis of the left 
thumb as psoriatic arthritis of the left wrist and hand and 
granted a single combined 10 percent rating.  The Board 
pointed out that it was improper for the RO to recharacterize 
and rate the veteran's left thumb, wrist, and hand 
disabilities as one disability, and instructed VA to restore 
the separate noncompensable rating for psoriatic arthritis of 
the left thumb.  

Of record is a copy of a January 2006 fee agreement entered 
into between the veteran and a private attorney.  The 
attorney's representation is shown to be limited to other 
matters adjudicated by the Board in its October 2005 
decision.  In the instant matter, the veteran continues to be 
represented by The American Legion.

Finally, in addition to the multiple disorders which were 
referred for initial consideration on page four of the 
October 2005 Board decision, the veteran has raised new 
claims of entitlement to service connection for a respiratory 
disorder and for liver dysfunction due to medication used to 
treat service connected disorders.  These two new issues, as 
well as the issues referred in the October 2005 decision, are 
not currently developed or certified for appellate review.  
Hence, they referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's left thumb is not ankylosed, and psoriatic 
arthritis of the left thumb does not cause limitation of 
motion to such a degree that it causes more than a two inch 
gap between the thumb pad and the fingers.

3.  The veteran is unable to touch his left thumb to the palm 
crease due to decreased range of motion with pain, and the 
left thumb is painful on motion.  


CONCLUSION OF LAW

Since August 26, 2002, a rating of 10 percent (but no more) 
is warranted for psoratic arthritis of the left thumb.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5002, 5003, 5009, 5224, 5228 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the October 2005 
Board remand fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  The claim was readjudicated in a 
January 2006 supplemental statement of the case.  The failure 
to provide notice of the type of evidence necessary to 
establish an effective date is harmless because the Board has 
determined that the preponderance of the evidence is against 
the claim.  Hence, any questions regarding what effective 
date would be assigned are moot.

While the timing of VA's notice to the appellant failed to 
strictly comply with 38 U.S.C.A. § 5103, the veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, to include the opportunity to 
present pertinent evidence and testimony.  Thus any error in 
the timing of the notice provided was harmless, the appellant 
was not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence that any VA error 
in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998). 

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

In October 2005, the Board denied entitlement to a 
compensable rating for psoriatic arthritis of the left thumb 
prior to August 26, 2002.  The instant appeal is limited to 
entitlement to entitlement to a compensable rating for 
psoriatic arthritis of the left thumb since August 26, 2002.  

The veteran claims that from August 26, 2002, a compensable 
rating is warranted for his service-connected psoriatic 
arthritis of the left thumb.  The Board agrees.  

A July 1994 rating decision granted service connection for 
psoriatic arthritis of the left thumb, and rated the disorder 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5009 (other types of arthritis).  The 
noncompensable rating has since remained in effect.  

A February 2004 VA orthopedic examination revealed that thumb 
abduction and adduction was to 70 and 0 degrees respectively 
without any pain.  He was able to make a fist, and could 
approximate the fingers to the palm and to other fingers.  
Psoriatic arthritis of the wrist and hand was diagnosed.  A 
February 2004 VA X-ray report shows that multiple views of 
the veteran's left hand revealed essentially normal findings.  
The Board notes, however, that psoriatic arthritis of the 
hands was diagnosed at an August 1998 VA examination.  Also, 
an April 1998 VA X-ray report included findings reflective of 
minimal cystic changes involving the carpal bones of the 
veteran's hands.  

At a November 2005 VA orthopedic examination the veteran 
complained of burning and aching in his left thumb, 
accompanied by daily painful flare-ups.  He was noted to be 
right handed.  The veteran denied any incapacitating 
episodes.  Examination of the veteran's left thumb showed the 
presence of very mild diffuse swelling throughout the thumb.  
He was able to touch each finger to the thumb with 
difficulty.  The veteran was unable to touch the thumb to his 
palm crease due to decreased range of motion with pain.  He 
complained of pain and tenderness on palpation, and of pain 
on motion testing.  X-ray testing of the left hand was 
negative for radiographic features of psoriatic arthritis.  
Previously established psoriatic arthritis of the left thumb 
with increased pain and decreased range of motion was 
diagnosed.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

As pertinent to this matter, effective August 26, 2002, the 
criteria for rating the specific joints involved in this 
case, the joints of the digits of the hands, were amended.  
See 67 Fed. Reg. 48,784, 48,787 (2002) (codified at 38 C.F.R. 
§ 4.71a, Codes 5216-5230 (2005)).  

Under this revised criteria, an evaluation of a disability of 
a finger, including the thumb, may be assigned based on 
limitation of motion.  A noncompensable evaluation is 
assignable for limitation of motion of the thumb (dominant or 
nondominant) with a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 10 percent evaluation is 
assignable for a limitation of motion of the thumb (dominant 
or nondominant) with a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 20 percent evaluation 
requires a gap greater than two inches between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  38 C.F.R. § 4.71a, Code 5228.

Under 38 C.F.R. § 4.71a, Code 5224, favorable ankylosis 
warrants a 10 percent rating is warranted.  With unfavorable 
ankylosis a 20 percent rating is warranted.  As there is no 
objective medical evidence of ankylosis, a compensable rating 
is not warranted under Code 5224.

The above evidence establishes that the veteran's left thumb 
is not ankylosed, favorably or unfavorably, and does not 
cause limitation of motion to such a degree that it hinders 
the veteran's ability to oppose completely his fingers with 
his thumb.  Therefore, a higher evaluation is not assignable 
for limitation of motion under the revised criteria for 
rating thumb disabilities.

A 10 percent evaluation is assignable, however, under either 
38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, or 38 
C.F.R. § 4.59, based on the documented pain on motion which 
was demonstrated at the November 2005 VA examination.  An 
evaluation in excess of 10 percent is not assignable under 
these provisions because, during the veteran's VA 
examination, the examiner did not indicate that the veteran 
had additional functional impairment during flare ups.

While the record contains conflicting evidence concerning 
whether or not the veteran has psoriatic arthritis of the 
left thumb, such a disorder has been diagnosed.  Given that, 
and in light of the November 2005 VA examiner's comments 
concerning left thumb pain during the course of his VA 
orthopedic examination and resolving reasonable doubt in 
favor of the veteran, a rating of 10 percent is warranted 
under 38 C.F.R. § 4.59.  However, the medical opinions or 
objective findings do not support more than a 10 percent 
rating in this case.  As previously discussed, the objective 
medical evidence does not show such a degree of limitation of 
motion of the left thumb or any ankylosis so as to warrant a 
rating in excess of 10 percent.



ORDER

Entitlement to a 10 percent rating for psoriatic arthritis of 
the left thumb since August 26, 2002, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


